Citation Nr: 0000045	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel








INTRODUCTION

The veteran had active military service from October 1955 to 
July 1959 and from September 1959 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
the benefit sought.

In November 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDING OF FACT

The veteran's current degenerative changes of the lumbar 
spine and any back strain are not shown to be related to 
disease or injury in service.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In February 1995, the veteran filed a claim for service 
connection for residuals of an injury to his lower back, 
including lumbar strain with degenerative arthritis at L1 and 
L4.  His service medical records showed treatment for 
complaints of back pain in December 1968, July 1974, August 
1974, and October 1974.  In December 1968, he denied any 
history of back trauma, and the diagnosis was muscular 
pain/low back strain.  In July 1974, he reported low back 
pain of ten days' duration, and the diagnosis was low back 
strain.  In August 1974, he reported a four-day history of a 
"pressure" sensation in the lower back.  He denied any 
history of lifting or trauma.  The diagnosis was lumbar 
strain.  In October 1974, although he complained of low back 
pain, he was only treated for a prostate condition.  On his 
separation examination in May 1975, clinical evaluation of 
his spine was normal.

The veteran has submitted private medical records dated from 
December 1979 to December 1991.  Although he has stated that 
he was treated at Moncrief Army Hospital since 1975, 
exhaustive development has established that the only records 
available are for treatment between February 1990 and June 
1996. 

In December 1979, the veteran complained of low back muscle 
spasm, and the diagnosis was para-sacral muscle spasm.  In 
January 1980, he reported that this condition had improved.  
In August 1988, it was noted that he complained of back 
problems, but his back was not examined, and no diagnosis was 
rendered.  In May 1992, he complained of right-sided low back 
pain of one week's duration.  He denied any history of 
trauma.  The diagnosis was back strain.  X-rays showed mild 
degenerative changes in the lower thoracic spine and at L1 
and L4, with anterior spurring.  There was no disc space 
narrowing.  The report of the follow-up examination three 
days later indicated that he was doing much better, and the 
diagnosis was degenerative joint disease with anterior 
spurring.  In December 1994, the veteran stated that he had 
provoked an old back injury.  The diagnosis was low back 
pain. 
On VA examination in May 1999, the veteran stated that he had 
onset of low back pain in 1962 following an accident during 
service.  He stated that he now had intermittent back pain 
that was aggravated by activity.  Examination showed active 
range of motion of the lower extremities was within normal 
limits.  Sensation was intact, and deep tendon reflexes were 
present.  Muscle strength was 5/5 in all extremities.  
Straight leg raising was negative.  He had pain to palpation 
of the lumbosacral spine at L4-5.  There was no evidence of 
muscle spasm or fasciculation of the lumbosacral paraspinal 
muscles.  Range of motion of the lumbar spine was within 
normal limits, and gait was non-antalgic.  The examiner 
indicated that x-rays were unremarkable.  It was noted that 
the only focal finding upon clinical examination was pain to 
palpation of the lumbosacral spine at L4-5.  The examiner 
indicated that nothing significant was found upon examination 
and concluded that the veteran's current complaints were not 
related to those shown in the service medical records.  

The veteran contends that he injured his back during service, 
and that his low back strain always bothered him during 
service, although he did not complain of it constantly.  He 
argues that during service he incurred low back strain, which 
has recurred and exists currently.

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

At the time of the November 1998 remand, it was noted that 
the veteran had presented evidence of current disability, of 
injury (or similar disability) in service, and of a possible 
nexus between current disability and service (in the form of 
some postservice continuity of symptoms).  The case was 
considered well grounded, and was remanded for further 
development.  

To establish service connection, there must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231. 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis, 
including degenerative joint disease of the lumbar spine, may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).  

The veteran has a diagnosis of degenerative joint disease of 
the lumbar spine.  During service, he was treated for low 
back strain.  This was clearly an acute and transitory 
condition for the following reasons:  (1) each time he sought 
treatment, the veteran indicated that his low back pain was 
of recent onset, rather than a chronic problem; and (2) no 
diagnosis of a back disorder was shown upon his separation 
from service.  Since leaving service more than twenty years 
ago, the veteran has complained of back problems on four 
documented occasions.  The diagnoses were primarily of acute 
and transitory conditions such as low back pain or muscle 
spasm.  

In 1992, a diagnosis of degenerative joint disease with 
anterior spurring was rendered based on x-rays.  While the 
1999 VA examiner found nothing remarkable, this x-ray finding 
is evidence of chronic low back disability.  

To establish service connection for a low back disorder, 
however, there must also be evidence of a nexus between 
current disability and service.  The postservice medical 
evidence shows initial diagnosis of a chronic back disorder 
(i.e., degenerative joint disease) approximately 17 years 
after the veteran's separation from service.  So incurrence 
in service is not factually shown.  Furthermore, no medical 
professional has indicated that the degenerative changes in 
the veteran's lumbar spine shown in 1992 are in any manner 
related to his military service or to back complaints 
therein.  Moreover, the veteran is not entitled to 
presumptive service connection for degenerative disease of 
the lumbar spine.  The veteran does not contend, nor does the 
medical evidence show, that degenerative changes in the 
lumbar spine were manifested in the year following his 
separation from service.  The medical evidence shows that he 
was first found to have degenerative disease of the lumbar 
spine approximately 17 years after his separation from active 
service.

In a December 1997 statement, the veteran indicated that his 
low back strain recurred after service and existed currently.  
He is certainly competent to report experiencing symptoms 
such as back pain.  Even accepting his statement as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record showing that he currently 
has chronic low back strain related to the complaints in 
service.  Nor is nexus shown by postservice continuity of 
symptoms.  The postservice occasions of low back treatment 
recorded are too remote from each other to support a finding 
that they represent continuity of symptomatology.  

As noted, a VA examiner has specifically indicated that any 
current low back disorder is not likely related to service.  
The only evidence linking the claimed condition to the 
veteran's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim, and that service 
connection for a low back disorder is not warranted. 


ORDER

Service connection for a low back disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

